Citation Nr: 0123490	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-05 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 (West 1991) based on the 
veteran's having been rated 100 percent disabled due to a 
service connected disability.

3.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had verified active service from July 1972 to 
July 1972, and over 19 years of prior, unverified service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to (1) service 
connection for the cause of the veteran's death, (2) 
Dependents' Educational Assistance (DEA), and (3) Dependency 
and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. 
§ 1318.

The appeal includes the denial of a claim for benefits under 
38 U.S.C. § 1318.  The veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era.

2.  The veteran died In May 1999; the death certificate shows 
that the cause of death was cardiac arrest due to or as a 
consequence of prostate cancer and exposure to Agent Orange.

3.  At the time of his death, the veteran had service-
connected disability from prostate cancer as a result of 
exposure to Agent Orange which was rated 100 percent 
disabling, effective from March 25, 1998.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2000).

2.  The required criteria for eligibility for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35 have been 
met.  38 C.F.R. § 3.807(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2000).  

For a service-connected disability to be the principal cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 3.312(b) (2000).  

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially; that it combined to cause death; that it aided 
or lent assistance to the production of death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) (2000).  

A service-connected disability may be a contributory cause of 
death if it results in debilitating effects and general 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3) (2000).  A service-connected disability may be 
a contributory cause of death if it affected a vital organ 
and was of itself of a progressive or debilitating nature and 
was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4) (2000).

The veteran died in May 1999.  A certified copy, with raised 
seal, of a revised death certificate indicates that the 
immediate cause of his death was cardiac arrest, due to or as 
a consequence of prostate cancer due to or as a consequence 
of exposure to Agent Orange.

At the time of the veteran's death, he had service-connected 
disability from prostate cancer due to exposure to Agent 
Orange during his service in Vietnam.  The associated 
disability was rated 100 percent, effective from March 25, 
1998.

The Board acknowledges that the original copy of the 
certificate concerning the veteran's death lists only cardiac 
arrest as the immediate cause of the veteran's death.  The 
record before the Board, however, contains no medical 
evidence to contradict the revised death certificate that 
links the veteran's death with the service-connected prostate 
cancer.  Consequently, the Board finds that the veteran died 
as a result of such service-connected disability.  Therefore, 
the cause of the veteran's death is service-connected.  

II.  DEA

For the purpose of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a surviving spouse or child of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of service connected 
disability 38 C.F.R. § 3.807(a).

In this case, the Board has concluded that the cause of the 
veteran's death is service connected.  Accordingly, the 
criteria for basic eligibility for dependents' educational 
assistance under 38 U.S.C.A. Chapter 35 are met.


ORDER

Service connection for the cause of the veteran's death is 
granted.

Basic eligibility for DEA is established.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

